 F. W. BOELTER CO. INC.F. W. Boelter Co., Inc. and Teamsters "General" Lo-cal Union No. 200, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 30-CA-4943March 29. 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge filed on October 24, 1978, by Team-sters "General" Local Union No. 200, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereincalled the Union, and duly served on F. W. BoelterCo., Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 30, issued a com-plaint and notice of hearing on November 9, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (I) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 21,1978, following a Board election in Case 30-RC-3277, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about October 19, 1978, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. Thereafter, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint, and raising an "affir-mative defense."On January 10, 1979, the counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on January 18, 1979, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sI Official notice is taken of the record in the representation proceeding,Case 30-RC-3277, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosysemrs, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello 269 F.Supp. 573 (D.C.Va.. 1967):Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.Motion for Summary Judgment should not begranted. Respondent thereafter filed a document enti-tled "Opposition to Motion for Summary Judgment"as its response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits the re-quest and refusal to bargain. It asserts, however, as an"affirmative defense" that the Union's certificationwas improper. In this regard, Respondent points outthat in the underlying representation proceeding, theHearing Officer recommended that the challenge tothe determinative ballot be sustained based on hiscrediting the testimony of certain witnesses on thegrounds, inter alia, that such witnesses were "disinter-ested." Respondent asserts that it has "newly discov-ered evidence" to indicate that the witnesses in factwere not disinterested, and that therefore it is entitledto a hearing before an administrative law judge withthe procedural safeguards of an unfair labor practiceshearing in order to attack the credibility of such wit-nesses.Review of the record herein, including the record inCase 30-RC-3277, reveals that an election conductedpursuant to a Stipulation for Certification Upon Con-sent Election on March 31, 1978, resulted in a vote ofseven to six in favor of the Union with one challengedballot which was sufficient to affect the results of theelection. Thereafter, the Regional Director investi-gated the challenge and, on April 25, 1978, issued anotice of hearing on challenged ballot. Pursuantthereto, a hearing was conducted before a HearingOfficer designated by the Regional Director. On June7, 1978, the Hearing Officer issued his report on chal-lenged ballot with findings and recommendations inwhich he concluded that Chester Dobbertin, whoseballot was challenged, was a supervisor within themeaning of the Act and recommended that the chal-lenge to his ballot be sustained and a certification ofrepresentative be issued. Thereafter, Respondent filedtimely exceptions to the Hearing Officer's report. OnSeptember 21. 1978, the Board, having considered theHearing Officer's report, the Employer's exceptionsthereto, and the entire record, adopted the findings,conclusions, and recommendations of the HearingOfficer and certified the Union as the exclusive bar-gaining agent of the employees in the unit stipulatedto be appropriate. It thus appears that Respondent is241 NLRB No. 75567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempting in this proceeding to relitigate issues fullylitigated and finally determined in the representationproceeding.It is well settled that in the absence of newly dis-covered. previously unavailable evidence, or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence. Nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.' We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.4On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, is engagedin the wholesale sale of paper products, glassware.and restaurant equipment at its Milwaukee, Wiscon-sin, location. During the past calendar year, a repre-sentative period, Respondent sold and shipped goodsvalued in excess of $50,000 from its Wisconsin loca-tion directly to customers located outside the State ofWisconsin.2See Pittsburgh Plate Glass Co, v. N.L.R.B.. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Respondent, in its opposition to Motion for Summary Judgment, statesthat it does not request a review of the facts relating to the supervisory statusof Chester Dobbertin. It asserts, however, that witnesses Otto and Sailer.who were credited by the Hearing Officer, in part based on his finding thatthey were "disinterested" witnesses. in fact were not disinterested. In thisregard, it asserts that Otto is a personal friend of the Union's business agent,that Otto's father is a member of the Union, and that Sailer is a personalfriend of Otto.We note. however, that Respondent's factual assertions are merely basedon information and belief and that it has failed to submit any evidence insupport of its assertions. Furthermore, even assuming, arguendo, the truth ofits assertions, Respondent has not demonstrated that such facts were previ-ously unavailable with the exercise of due diligence. Finally, it is clear thatthe Hearing Officer relied on various factors, other than the "interests" of thewitnesses, in reaching his credibility resolutions. Accordingly, we find thatRespondent has not raised any material issue warranting a hearing and thatit has not alleged special circumstances sufficient to warrant reexaminationof our decision in the underlying representation proceeding.'On February 7. 1979, the General Counsel filed a motion to strike re-sponse and renewed motion for motion for Summary Judgment. Subse-quently, Respondent filed an answer thereto. The General Counsel's motion,insofar as it seeks to strike Respondent's opposition to Motion for SummaryJudgment, is hereby denied.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters "General" Local Union No. 200, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Scction 9(b) of the Act:All regular full-time and part-time warehouse-men and truckdrivers employed by the Employerat its Milwaukee, Wisconsin, location; but ex-cluding office clerical employees, salesmen,guards and supervisors as defined in the Act, andall other employees.2. The certificationOn March 31, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 30, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on September 21, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 17, 1978, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout October 19, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize, and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.568 F. W. BOELTER CO., INC.Accordingly, we find that Respondent has, sinceOctober 19, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the UInion as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Companv d/b/a Lamar Hotel.140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964). cert. denied 379 U.S. 817 (1964): BurnettConstruction Conipan,, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record. makes the following:CONCLUSIONS OF LAWI. F. W. Boelter Co., Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Teamsters "General" Local Union No. 200, af-filiated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. is a labor organization within the meaningof Section 2(5) of the Act.3. All regular full-time and part-time warehouse-men and truckdrivers employed by the Employer atits Milwaukee, Wisconsin, location, but excluding of-fice clerical employees, salesmen, guards, and super-visors as defined in the Act, and all other employeesconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(h)of the Act.4. Since September 21, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit tfor the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 19. 1978. andat all times thereafter. to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, F. W.Boelter Co., Inc., Milwaukee, Wisconsin, its officers,agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours. and other terms and con-ditions of employment with Teamsters "General" Lo-cal Union No. 200. affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All regular full-time and part-time warehouse-men and truckdrivers employed by the Employerat its Milwaukee. Wisconsin, location: but ex-cluding office clerical employees, salesmen,guards and supervisors as defined in the Act, andall other emplo ees.(b) In any like or related manner interfering with.569 D[ECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its offices and facilities at 1136 WestNational Avenue. Milwaukee, Wisconsin, copies ofthe attached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 30, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a judgment of a United States('Court of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enfiorcing an Order of the Nationall.ahbor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe WILL NO. refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters "General" Local Union No. 200, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All regular full-time and part-time ware-housemen and truckdrivers employed by theEmployer at its Milwaukee, Wisconsin loca-tion; but excluding office clerical employees,salesmen, guards and supervisors as defined inthe Act, and all other employees.F. W. BOELTER Co., INC.570